PER CURIAM.
The motion of appellee for dismissal of the appeals herein based on stipulation of W. Coburn Cook, counsel for certain of the appellants, and order of this Court of October 15, 1940, that the appeal herein of J. Ofelth et al. may be dismissed if petition for writ of certiorari be denied in the cause of West Coast Life Insurance Company v. Merced Irrigation District, 9 Cir., 114 F.2d 654, coming on regularly for hearing, and it appearing from the records in said Merced cause that petition for writ of certiorari was denied on January 6, 1941, Pacific Nat. Bank v. Merced Irr. Dist., 61 S.Ct. 441, 85 L.Ed. -, and petition for rehearing denied on February 10, 1941, 61 S.Ct. 620, 85 L.Ed. —, by the Supreme Court of the United States, Mr. A. L. Cowell appearing on behalf of appellee, and Mr. Ralph Alfred Wood, Jr., counsel for appellant Selby being present, and not objecting to the granting of said motion, ordered motion to dismiss .appeals granted, that the appeals herein be dismissed, that" a decree be filed and entered accordingly, and mandate of this court in this cause issue forthwith.